DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application is being examined under the pre-AIA  first to invent provisions. 
Response to Arguments
Applicant's arguments filed 11/20/2020 have been fully considered but they are not persuasive.
Applicant argues that Thein' s flare-up reducing accessory is not a cooking surface, but rather it intended for use "between the heat source and the food grill using the existing food grill support structures or alternate support structures," and that Thein also does not discuss modification of any cooking surface.
The Examiner respectfully disagrees. Paragraph 0017 of Thein states: “There is one embodiment that merges the food grill with the present invention into one piece of metal, which can be manufactured by extrusion or casting. This makes the cooking grill simpler in structure.” Therefore Thein’s flare-up reducing accessory is a cooking surface and posits a modification of a cooking surface.
In response to applicant's arguments against the references individually, one cannot show nonobviousness by attacking references individually where the rejections are based on combinations of references.  See In re Keller, 642 F.2d 413, 208 USPQ 871 (CCPA 1981); In re Merck & Co., 800 F.2d 1091, 231 USPQ 375 (Fed. Cir. 1986).
With regard to Applicant’s argument regarding Claim 13, both Haglund and Thein discloses a method of producing a cooking grate, see Haglund col. 10, lines 47-50 which states: “Referring next to FIG. 11, an alternative grid design 56 has been illustrated. As here shown, 
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of pre-AIA  35 U.S.C. 103(a) which forms the basis for all obviousness rejections set forth in this Office action:
(a) A patent may not be obtained though the invention is not identically disclosed or described as set forth in section 102, if the differences between the subject matter sought to be patented and the prior art are such that the subject matter as a whole would have been obvious at the time the invention was made to a person having ordinary skill in the art to which said subject matter pertains. Patentability shall not be negatived by the manner in which the invention was made.

The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under pre-AIA  35 U.S.C. 103(a) are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.

Claims 1-9 and 11-17 are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Haglund (US 5,105,725) in view of Thein (US 2004/0154478 A1) and/or Geiter (US 4,896,652). 
Regarding Claims 1-9 and 11-13, Haglund discloses a cooking grill, comprising: a housing (18) having a cavity; a heat source (20) mounted within the cavity of the housing; and a cooking surface (2), supported in the housing at a position above the heat source, the cooking surface comprising a perforated metallic plate including a plurality of sections of perforation holes (10) wherein a plurality of said perforation holes are defined through planar surfaces of a single sheet of heat resistant material, and a plurality of non-perforated  inverted u-shaped cooking surface ribs (see 56, Fig. 11) configured to support food positioned above the perforated plate exposed between the ribs, said perforated plate and ribs formed from a single sheet of planar heat resistant material such that said plate and said ribs form a unitary structure (see at least Fig. 11, see also col. 10, lines 46-55); wherein the plurality of cooking surface ribs are arranged in a substantially parallel configuration (see Fig. 11); further comprising at least one cooking surface rib support structure on the grill housing (see Fig. 3; see also col. 7, lines 49-54); including a plurality of cooking surface rib support structures within said housing for supporting said cooking surface above the heat source (see again Fig. 3); in which said cooking ribs have an upper surface for supporting food (see Haglund, Fig. 11) and generally vertical side walls (see 56, Fig. 11) extending downwardly from an upper surface and connected to a plurality of perforated sections (see Fig. 2, perforations 10); in which an open space is created between not shown), thereby creating a box like space in which air flow is substantially restricted and flames are suppressed (see col. 6, line 57 through col. 7, line 11: “It has been determined by experimentation that the overall area of the vent holes 10 should preferably be in the range of from about ten percent (10%) to about twenty-five percent (25%) of the total area of the planar base 4 in order to maximize performance of the grid element 2. This range has proven to provide a good balance between openings through which the hot combustion gases can pass upwardly and a base which can collect a certain amount of hot dripping fat from meat which has been cooked on the grid element 2. If the base 4 collects too much fat, then the fat can ignite which chars the meat resting on the grill rails 8. Also, if an excessive area is provided by the vent holes 10, then it is possible for flames originating from below the base 4 to pass upwardly through the vent holes 10 and char the meat being cooked on the grill rails 8. A minimum area of solid base 4 is also desirable in order to collect fat and other juices dripping from the meat and other food products being cooked on the grid element 2. The hot base 4 cooks the dripping fat and juices, and generates a certain amount of smoke and flavored gases which provide a " barbecue-type" flavor to the meat and other food products.”); wherein channels are formed between said ribs (see Fig. 11).
However, Haglund does not explicitly disclose hundreds of perforation holes; and in which said hundreds of perforation holes are located between said ribs and restrict air flow between said heat source and said ribs suppressing flames from reaching the food being cooked and from flaring up from drippings; the channels, collectively, defining said hundreds of 
Nonetheless, Thein teaches a cooking grill comprising: a cooking surface (30) having hundreds of perforation holes (30A, see Fig. 2 showing hundreds of perforation holes); and in which said hundreds of perforation holes are located between said ribs (see paragraph 0013: “One embodiment is to have ribs or creases pressed into the metal.”) and restrict air flow between said heat source and said ribs suppressing flames from reaching the food being cooked and from flaring up from drippings (see at least the Abstract: “The holes restrict the flow of hot air and gases reaching the food being cooked so that flare-up flames cannot get through but are forced to spread out so that they cannot singe or burn but still add flavor to the food being cooked.”); wherein the perforated plate has side walls (see paragraph 0013: “Another embodiment is to mount the present invention inside a metal frame (not shown).” The metal frame comprising the side walls); further comprising: first and second end caps at first and second ends, respectively, of each of said ribs (see again paragraph 0013: “Another embodiment is to mount the present invention inside a metal frame (not shown).” The metal frame comprising the first and second end caps).
In addition, or in the alternative, Geiter teaches a cooking grill comprising a cooking surface (10; deemed a cooking surface in the sense that surface element 10 assists the cooking process) having hundreds of perforation holes (30, see col. 4, lines 20-40: “the density of cells per square inch ranges from approximately 16 cells per square inch to 200 cells per square inch.”); and restrict air flow between said heat source and said cooking surface suppressing flames from reaching the food being cooked and from flaring up from drippings (see again col. 
It would have been obvious to one having ordinary skill in the art before the effective filing date of the invention to modify Haglund to comprise hundreds of perforation holes; and in which said hundreds of perforation holes are located between said ribs and restrict air flow between said heat source and said ribs suppressing flames from reaching the food being cooked and from flaring up from drippings; the channels, collectively, defining said hundreds of perforation holes; wherein the perforated plate has side walls; further comprising: first and second end caps at first and second ends, respectively, of each of said ribs as taught and/or suggested by Thein and/or Geiter, since such a modification would restrict the flow of hot air and gases reaching the food being cooked so that flare-up flames cannot get through but are forced to spread out so that they cannot singe or burn but still add flavor to the food being cooked (see again Thein, the Abstract) and larger perforations per square inch would increase the likelihood of flame flare-up (see again Geiter, col. 4, lines 20-40). 
Regarding Claims 14-17, Haglund discloses that said ribs can be formed or shaped by means of any suitable press rolls and dies (see Haglund, col. 10, lines 47-55); and Thein teaches that ribs can be formed by a pressing and stamping methods (see Thein, paragraphs 0013 and 0018). Therefore, it would have been obvious to one having ordinary skill in the art before the effective filing date of the invention to further modify Haglund in view of Thein and/or Geiter wherein the plurality of non-perforated inverted u-shaped cooking ribs are formed by bending; wherein the plurality of non-perforated inverted u-shaped cooking ribs are formed by stamping; wherein the plurality of non-perforated inverted u-shaped cooking ribs are formed .  
Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JORGE A PEREIRO whose telephone number is (571)270-3932 and whose fax number is (571) 270-4932.  The examiner can normally be reached on M-F 9:00 - 5:00 EST.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Tom Sweet can be reached on (571) 272-4761.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.





/JORGE A PEREIRO/Primary Examiner, Art Unit 3799